                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

THE MEHNER FAMILY TRUST;
RAYMOND H. MEHNER; MARK A.
MEHNER; ANDREA L. MEHNER;                                        8:16CV367
ANTHONY Q. MEHNER; and
DANIELLE N. MEHNER,
                                                        MEMORANDUM AND
                     Plaintiffs,                       ORDER TO SHOW CAUSE

          v.

U.S. BANK NATIONAL ASSOCIATION;
KOZENY & MCCUBBIN, L.C.; WELLS
FARGO BANK, N.A.; and REO ASSET
MANAGEMENT COMPANY LLC,

                     Defendants.

       This matter is before the Court on defendant Kozeny & McCubbin, L.C.’s (“K&M”)
Motion for Sanctions (Filing No. 114) seeking further sanctions against the named
plaintiffs and plaintiff’s attorney Christopher Pfanstiel (“Pfanstiel”). In an August 30,
2017, Order (Filing No. 112), the Court held the named plaintiffs and Pfanstiel jointly and
several liable to K&M for sanctions in the amount of $6,544.50. The Court ordered the
sanctions pursuant to 28 U.S.C. § 1927 and its inherent authority to sanction misconduct,
see Goodyear Tire & Rubber Co. v. Haeger, 581 U.S. ___, ___, 137 S. Ct. 1178, 1186
(2014).

       K&M reports that neither the named plaintiffs nor Pfanstiel have paid the sanctions
or explained their failure to pay. In light of this inaction, K&M now asks for further
sanctions.

       The named plaintiffs and Pfanstiel will have thirty (30) days to pay in full the
$6,544.50 in sanctions owed to K&M, or show cause, with sworn testimony from Pfanstiel
and each of the named plaintiffs, as to why the payment has not been made. If the named
plaintiffs and Pfanstiel fail to pay the sanctions or show cause as noted above, further
sanctions, including additional monetary sanctions, may be imposed.

      IT IS ORDERED:
      1.     Kozeny & McCubbin, L.C.’s Motion for Sanctions (Filing No. 114) is held
             in abeyance pending response from Christopher Pfanstiel and the named
             plaintiffs.
      2.     Christopher Pfanstiel and the named plaintiffs have thirty (30) days from the
             date of this Order to either (1) pay the $6,544.50 in sanctions previously
             ordered, or (2) submit evidence showing good cause for their failure to pay
             the sanctions ordered.
      3.     Failure to pay or show cause within thirty (30) days may result in further
             sanctions.
      4.     Benjamin Maxell of the Govier, Katskee Law Firm will provide actual notice
             of this Order to each of the Mehner parties within seven (7) days of this Order
             and provide the Court proof of service.
      5.     Christopher Pfanstiel will receive notice via CM/ECF.

      Dated this 11th day of December 2018.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            2
